Citation Nr: 0332978	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for residuals of a lung 
injury due to a shell fragment wound in service, currently 
evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1949 to 
September 1952 and from May 1953 to March 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
a rating higher than 20 percent for residuals of a lung 
injury associated with a shell fragment wound in service.  

In September 2003 the veteran advised the RO by letter that 
he no longer wished to be represented by the Disabled 
American Veterans and submitted a power of attorney form 
designating the Wisconsin Department of Veterans Affairs as 
his accredited representative.  The Board subsequently 
informed the veteran that since the request had been received 
more than 90 days after the issuance of the March 2003 
notification that the appeal was being transferred to the 
Board, the change of representative could be approved only 
upon a showing of good cause pursuant to 38 C.F.R. § 20.1304 
and that good cause had not been shown.  The veteran was 
informed that if further RO action was necessary before a 
final Board decision was reached, his request for a change of 
representative would be considered.  

In September 2003 the veteran also requested that a January 
2003 denial of service connection for post-traumatic stress 
disorder (PTSD) be reopened on the basis of new evidence, 
specifically, an attached statement from his wife.  This 
matter is referred to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), which, 
among other changes, expanded the notification and duty to 
assist obligations owed to claimants.  

In the present case, the record shows that the RO has not 
referenced or discussed the VCAA in developing and 
adjudicating the veteran's claim.  In particular, the RO has 
not provided notice to the veteran, either by a notice letter 
of its own or through use of the recommended VCAA notice 
letters provided by the Veterans Benefits Administration, of 
the requirements of the VCAA, including the division of 
responsibilities between VA and the claimant in obtaining 
evidence.  Nor has the RO addressed the extent to which the 
VCAA was satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Under the law, as interpreted by Quartuccio, 
VA must notify the claimant and the claimant's representative 
of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  VA must also advise a claimant which 
evidence the claimant must supply and which evidence VA will 
obtain on his or her behalf.  This appeal must therefore be 
remanded to give the RO an opportunity to complete all 
notification and duty to assist obligations required to 
comply with the VCAA.  

It is relevant to note that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

Therefore, in providing the notifications required to comply 
with the VCAA, the RO must take this opportunity to inform 
the veteran that notwithstanding any other information 
previously provided, a period of one full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations and duty to assist 
obligations are satisfied in full.  The 
notice obligations must be satisfied in 
accordance with the decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  The RO should take appropriate action 
in response to the veteran's recent 
submission of a power of attorney 
designating the Wisconsin Department of 
Veterans Affairs as his accredited 
representative.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the remanded issue should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to satisfy the requirements of the law.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


